Name: Commission Regulation (EEC) No 3650/81 of 18 December 1981 amending for the seventh time the list in Regulation (EEC) No 572/73 setting out the egg and poultrymeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 81 Official Journal of the European Communities No L 364/ 15 COMMISSION REGULATION (EEC) No 3650/81 of 18 December 1981 amending for the seventh time the list in Regulation (EEC) No 572/73 setting out the egg and poultrymeat products eligible for the advance fixing of export refunds number of other products under the arrangements for the advance fixing of export refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by the Act of Accession of Greece , and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat (2), as last amended by the Act of Accession of Greece , and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 572/73 (3), as last amended by Regulation (EEC) No 1 627/79 (4), provides that export refunds may be fixed in advance, on request, for the products listed in the Annex thereto ; Whereas the present market situation , and in parti ­ cular export outlets, justify the inclusion of a certain Article 1 The Annex to Commission Regulation (EEC) No 572/73 is hereby replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . (&gt;) OJ No L 282, 1.11 . 1975 , p . 77 . (3) OJ No L 56, 1 . 3 . 1973 , p . 6 . (4) OJ No L 190 , 28 . 7 . 1979, p . 33 . No L 364/ 16 Official Journal of the European Communities 19 . 12. 81 ANNEX CCT heading No Description 1 2 01.05 Live poultry, that is to say, fowls , ducks, geese , turkeys and guinea fowls : A. Of a weight not exceeding 185 g, known as 'chicks' : I. Turkeys and geese II . Other 02.02 Dead poultry (that is to say fowls, ducks , geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn, without heads and feet but with hearts , livers and gizzards , known as '70 % chickens' c) Plucked and drawn, without heads and feet and without hearts , livers and gizzards , known as ' 65 % chickens ' II . Ducks : a) Plucked, bled , not drawn or gutted, with heads and feet, known as '85 % ducks ' b) Plucked and drawn, without heads and feet, with hearts, livers and gizzards , known as '70 % ducks' c) Plucked and drawn , without heads and feet, without hearts , livers and gizzards , known as ' 63 % ducks ' IV . Turkeys : a) Plucked and drawn , without heads and feet but with necks, hearts , livers and gizzards , known as '80 % turkeys ' b) Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards , known as '73 % turkeys ' B. Poultry cuts (excluding offals) : I. Boned or boneless II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2 . Of ducks 4 . Of turkeys b) whole wings , with or without tips d) Breasts and cuts of breasts : 2 . Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 2 . Of turkeys aa) Drumsticks and cuts of drumsticks bb) Other 3 . Of other poultry 19 . 12. 81 Official Journal of the European Communities No L 364/ 17 CCT heading Description No 1 2 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys or geese 2 . Other b) Other  In original condition  In the form of ovalbumin B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : 1 . Dried 2. Other b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried